Citation Nr: 0413686	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain with sciatica to the right leg.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

4.  Entitlement to service connection for osteoarthritis of 
the right hip.  

5.  Entitlement to service connection for osteoarthritis of 
the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from April 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for chronic low back pain, 
sciatica, right leg, osteoarthritis of the knees and 
osteoarthritis of the hips.  

The Board last remanded these issues in June 2001.  Some of 
the requested development has been accomplished and the 
matter has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
chronic low back pain with sciatica to the right leg was not 
at least as likely as not incurred in or aggravated during 
service.  

2.  The veteran has not been shown by competent medical 
evidence to currently suffer from degenerative joint disease 
of the left knee.

3.  The veteran has not been shown by competent medical 
evidence to currently suffer from osteoarthritis of the right 
hip.


CONCLUSIONS OF LAW

1.  Chronic low back pain with sciatica to the right leg was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).  

3.  Osteoarthritis of the right hip was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A.  Chronic Low Back Pain With Sciatica To The Right Leg  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of any lumbar spine or low back 
disorders.  Thus, direct service connection for a lumbar 
spine disorder is not warranted, as there is no evidence of 
incurrence of a disease or injury in service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Private medial records show that in September 1973 the 
diagnosis was lumbar muscle strain.  The veteran underwent a 
laminectomy, partial L5-S1, right with excision of a large 
herniated disc in January 1978.  

Post service private medical records, dated February 1981 to 
January 1995, showed that the veteran was seen for complaints 
of chronic back pain.  In February 1981 the veteran was 
hospitalized with a diagnosis of lumbar neuropathy.  The 
pathology report diagnosis was degenerative cartilage from 
herniated nucleus pulposis.  The x-ray report impression was 
narrowing of the discs of L5-S1 junction and post surgical 
changes in the bony neural arch of L5.  He underwent a 
laminectomy with neurolysis S1 nerve root and spinal fusion 
on L4 to sacrum.  The April 1983 CT scan of the lumbar spine 
revealed that the L4-L5 level was normal with minimal 
hypertrophic changes of the epiphyseal joints.  L5-S1 showed 
evidence of laminectomy.  In March 1987 a private physician 
stated that x-rays of the lumbosacral spine with obliques 
revealed a fusion from L5-S1.  The diagnosis was lumbosacral 
sprain with a possible herniated disk.  In April 1987 a 
private physician wrote that he first started treating the 
veteran in August 1986.  In December 1986 it was felt that 
the veteran had some kind of S1 nerve root compression.  The 
April 1987 CT scan of the lumbar spine revealed post surgical 
changes, degenerative arthritis changes involving the 
articular joints and slight obliteration of the anterior 
epidural at the left of L5-S1 on the right.  This was 
believed to be secondary to scarring from previous surgery 
rather than a small posterolaterally herniated disc.  In 
February 1988 the veteran was seen for complaints of back 
pain.  In November 1994 the veteran underwent two spinal 
fusions and a laminectomy, at L5-S1 and L3-4.  In July 1997 a 
private physician wrote that the veteran had severe 
fibromyalgia and osteoarthritis of the back with very limited 
motion.  

The April 1998 VA examination impressions were chronic pain 
syndrome, chronic low back pain radiating to the right leg, 
sciatica on the right side and failed back surgery syndrome.  
The lumbar spine x-ray revealed degenerative changes.  

In November 1998 a private physician, Dr. McLane, wrote that 
he had followed the veteran since 1988, having had lumbar 
laminectoemy in 1978 for L4-S1 disc continuing to have 
resulting back problems resulting in spinal fusion and 
laminectomy L4-5 in 1981.  It was his opinion that the loss 
in total height would not be a result of osteoporosis at this 
young age at that time, nor would it be from a traumatic 
injury, which he did not have.  

The April 2002 VA examination diagnostic impressions were 
chronic low back pain radiating to this legs intermittently 
to the right leg and then to the left leg, chronic pain 
syndrome requiring multiple pain medication and pain 
injections and status post lumbar spine surgery L5-S1, 1978; 
L3-S1, 1991.  X-ray revealed lumbar disc disease.  Review of 
the service records showed no evidence of back problems 
during active duty time.  The rational for the opinion was 
that review of the service records had no documentation of a 
back disorder.  Causes of loss of height 73 inches to 71 1/2 
inches was due to degenerative joint disease of the lumbar 
spine, anterior wedging of L1 vertebra and disc space 
narrowing L4-5 and L5-S1.  

The May 2002 private medical record impression was 
compression fracture.  X-rays of the lumbar spine 
demonstrated L1 compression fracture.  

In June 2003 a different VA examiner, Dr. Morgan, wrote that 
this opinion followed a careful review of the examination 
report of April 2002.  He felt certain that Dr. Shivashankara 
intended to state that the veteran's back disorder existed 
and in fact worsened during his time in service.  In July 
2003 Dr. Morgan intended to correct his statement of June 12, 
2003.  Upon additional extensive review of the veteran's 
claims file, including his military medical records he 
concurred with Dr. Shivashankara's opinion that it was not 
likely that the veteran's back disorder existed during 
service.  The service medical records do not document any 
back problems.  Specifically, the separation examination 
report of October 1968 did not contain any information 
relating to a back problem.  
The July 2003 VA examination was conducted by Dr. 
Shivashankara.  The July 2003 VA examination impressions were 
L1 compression fracture, chronic low back pain, status post 
lumbar spine surgery times two.  Dr. Shivashankara explained 
that none of the signs or symptoms of a back disorder were 
present at the time of the separation physical.  Review of 
the veteran's service records, the separation physical 
examination conducted in October 1968 showed that the veteran 
had no back symptoms at that time.  Also, the separation 
physical examination stated that the veteran had no 
significant illness or injury during the current term of 
service.  The veteran had no aggravation of a pre-existing 
disorder.  

Although the private physician, Dr. McLane, in November 1998, 
wrote that based on his current disability, back problems and 
recurrent surgery, it certainly was probable that during the 
veteran's military service that the loss in height was 
related to a reduction of the cartilage between the vertebra 
that eventually resulted in disc herination and problems.  It 
was his opinion that the time in service put a strain on the 
veteran's intervertebral cartilage, which eventually resulted 
in rupture and herniation.  The VA examiner, Dr. 
Shivashankara, opined that the etiology of the current low 
back pain was due to degenerative joint disease of the lumbar 
spine status post lumbar disc surgery two times, 1978 and 
1991.  Dr. Shivashankara opined that it was not as least as 
likely as not that the veteran's back disorder existed during 
service.  In July 2003 VA examiner, Dr. Morgan, concurred 
with Dr. Shivashankara that it was not likely that the 
veteran's back disorder existed during service.  In July 2003 
Dr. Shivashankara opined that the current back disorder was 
not as least as likely as not related to the veteran's active 
military service.  There is one private medical opinion in 
the veteran's favor however there are two VA opinions that 
the veteran's chronic low back pain with sciatica to the 
right leg was not at least as likely as not incurred in or 
aggravated during service.  Service-connection for chronic 
low back pain with sciatica to the right leg is not warranted 
as the preponderance of the evidence is against the claim in 
this case.  The medical opinions against service connection 
outnumber the medical opinion in favor of service connection 
two to one.  

The preponderance of the evidence is against the claim for 
entitlement to service connection for chronic low back pain 
with sciatica to the right leg, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

B.  Osteoarthritis Of The Right Hip and Degenerative Joint 
Disease Of The Left Knee

Service medical records do not show complaints, findings, 
treatments, or diagnoses of any knee or hip disorders.  Thus, 
direct service connection for osteoarthritis of the right hip 
and degenerative joint disease of the left knee is not 
warranted, as there is no evidence of incurrence of a disease 
or injury in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The July 1997 private medical statement indicates that the 
veteran was seen for osteoarthritis of the knees and hips.  

The April 1998 VA examination impressions included chronic 
pain syndrome.  The April 2002 VA joints examination 
diagnostic impressions included chronic pain syndrome 
requiring multiple pain medications and pain injections.  The 
pelvis x-ray revealed left hip osteoarthritis and the knee x-
ray revealed mild degenerative joint disease of the right 
knee.  

Consequently, there is no osteoarthritis of the right hip or 
left knee degenerative joint disease for which service 
connection can be granted.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals For Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has right hip 
osteoarthritis or left knee degenerative joint disease his 
claim must be denied.  In reaching this decision the Board 
considered the benefit- of-the-doubt rule, but since the 
preponderance of the evidence is against the veteran's claim, 
this doctrine does not apply.  38 U.S.C. § 5107(b).  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The issues of entitlement to service connection for left hip 
osteoarthritis and degenerative joint disease of the right 
knee will be addressed in the remand portion of this 
decision.  

II.  VCAA 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claims by means of the discussion in the 
July 2001, September 2001, August 2003 and December 2003 RO 
letters.  Specifically, in the July 2001 RO letter the RO 
informed the appellant of the following: 1.) VA's duty to 
notify the appellant about the claim; 2.)  VA's duty to 
assist the appellant to obtain evidence for the claim; 3.)  
What must the evidence show to establish entitlement; 4.) 
What information and evidence was still needed from the 
appellant; 5.) What the appellant could do to help with the 
claim; and 6.) What has been done to help with the 
appellant's claim.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
is dictum and not binding on VA.  That is, General Counsel 
has opined that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) do not require VA to send additional notice in 
order to request that a claimant provide any evidence in his 
possession pertaining to the claim, and do not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
04 (February 24, 2004).  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in April 1998, April 2002 and July 2003.  
In addition, the RO obtained the veteran's service medical 
records and post service private and VA medical records.  
There is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service-connection for chronic low back pain with sciatica to 
the right leg is denied.  

Service-connection for degenerative joint disease of the 
right knee is denied.  

Service-connection for left hip osteoarthritis is denied.  


REMAND

In June 2001 the Board remanded the issues of entitlement to 
service connection for osteoarthritis of the knees and 
osteoarthritis of the hips for a VA orthopedic examination to 
determine the existence and etiology of any osteoarthritis of 
the knees and hips.  The April 2002 VA pelvis x-ray revealed 
left hip osteoarthritis and the knee x-ray revealed mild 
degenerative joint disease of the right knee.  Review of the 
actions performed by the RO reveals that the mandate of that 
remand has not been completely fulfilled.  Specifically, the 
VA examiner did not provide the requested opinion as to 
whether it is at least as likely as not that osteoarthritis 
of the knees or hips existed during active service or is 
proximately due to or the result of, or been chronically 
worsened by, the veteran's chronic low back pain with 
sciatica to the right leg.  According to Stegall v. West, 11 
Vet. App. 268 (1998), when a case is remanded by either the 
Court or by the Board, a veteran has, as a matter of law, the 
right to compliance with that remand.  Since the Board must 
ensure that the instructions of a remand are complied with, 
failure to do so would constitute error on the part of the 
Board.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to afford the 
veteran a VA orthopedic examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

2.  The VA examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not that the veteran's left 
hip osteoarthritis and degenerative joint 
disease of the right knee were incurred 
in or aggravated during active service or 
is proximately due to or the result of, 
or been chronically worsened by, the 
veteran's chronic low back pain with 
sciatica to the right leg.  The examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

3.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



